Citation Nr: 0735365	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-05 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
dysthymic disorder and post-traumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for bilateral hearing 
loss.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active service from November 1968 to January 
1990.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the claims for increased 
ratings for dysthymic disorder and PTSD, and bilateral 
hearing loss.

In June 2007, the veteran testified during a hearing at the 
RO before the undersigned Acting Veterans Law Judge; a 
transcript of the hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action, on his part, is required.


REMAND

Review of the claims file indicates that further development 
on each claim on appeal is warranted.

In this regard, the Board notes that during his June 2007 
Board hearing, the veteran asserted that his bilateral 
hearing loss and dysthymic disorder and PTSD had worsened 
since the most recent February 2003 (for bilateral hearing 
loss) and March 2003 (for PTSD) VA examinations.  He 
testified that he was receiving ongoing VA treatment for both 
disabilities.

Given the allegations of worsening disability, and the most 
recent VA examinations are over four years old, the veteran 
must be afforded new examinations to obtain pertinent 
findings to assess the current severity of his bilateral 
hearing loss and dysthymic disorder and PTSD.  See 38 
U.S.C.A. § 5103A(d) (West 2002); Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).   

Accordingly, the RO should arrange for the veteran to undergo 
a VA audiological evaluation, as well as a VA psychiatric 
examination (by a psychiatrist), at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report to the scheduled evaluation and/or examination, 
without good cause, shall result in a denial of the claim(s) 
for increased ratings.  See 38 C.F.R. § 3.655 (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled audiological evaluation or psychiatric 
examination, the RO should obtain and associate with the 
claims file a copy(ies) of the notice(s) of the date and time 
of the scheduled appointment(s) sent to him by the pertinent 
VA medical facility. 

Prior to arranging for the veteran to undergo further 
evaluation and examination, the RO must obtain and associate 
with the claims file all outstanding VA medical records.  The 
claims file currently includes outpatient treatment records 
from the VA Medical Center (VAMC) in Atlanta, Georgia, dated 
up to February 2005.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO must 
obtain all outstanding pertinent medical records from the 
Atlanta VAMC since February 2005, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2007) as regards requesting 
records from Federal facilities.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the Atlanta 
VAMC all pertinent records of evaluation 
or treatment of the veteran's bilateral 
hearing loss and/or psychiatric treatment, 
from February 2005 to the present.  The RO 
must follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records or responses received should be 
associated with the claims file.

2.  After all available records and 
responses from each contacted entity have 
been associated with the claims file, the RO 
should arrange for the veteran to undergo an 
audiological evaluation (for his bilateral 
hearing loss) and a psychiatric examination 
(for his dysthymic disorder and PTSD) at an 
appropriate VA medical facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to each individual designated to 
examine the veteran, and the report of 
each examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  Each examiner should 
set forth all evaluation/examination 
findings, along with the rationale for any 
conclusions reached, in a printed 
(typewritten) report.

Audiological evaluation - The audiologist 
should conduct audiometry and speech 
discrimination testing for purposes of 
evaluating the veteran's bilateral hearing 
loss.

Psychiatric examination - The examiner 
should specifically render findings with 
respect to the existence and extent (or 
frequency, as appropriate) of: memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal ideation; 
and delusions and/or hallucinations.  The 
examiner also should render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning (GAF) 
scale score representing the level of 
impairment due to the veteran's dysthymic 
disorder and PTSD, and an explanation of 
what the score means.

3.  If the veteran fails to report for the 
scheduled evaluation and/or examination, the 
RO must obtain and associate with the claims 
file a copy(ies) of any notice(s) of the 
date and time of the scheduled 
appointment(s) sent to him by the pertinent 
VA medical facility.  

4.  To help avoid future remand, the RO must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 

5.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO should 
readjudicate each claim remaining on appeal 
in light of all pertinent evidence and 
legal authority.  

6.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran an appropriate supplemental 
statement of the case (SSOC) that includes 
clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

